CRIST, Judge.
Appeal by the Director of Revenue (director) from a circuit court judgment ordering the Department of Revenue, Drivers License Bureau to reinstate the driving privileges of respondent Walsh. We reverse.
The record consists of an unverified motion to set aside judgment of conviction, drivers license temporary stay order, order of circuit court and notice of appeal. Director says none of the proceedings in the trial court was recorded, and no additional transcript is available.
Director was not made a party in Walsh’s unverified motion, nor was director named as a party in the temporary stay order. However, the order appealed from shows the Dept, of Revenue as a party with Steven J. Clark, APA appearing for the Dept, of Revenue. The May 23, 1983 order entered by the St. Louis County Circuit Court is as follows:
Cause called: parties appear by attorneys; evidence adduced; the court finds that the judgment of conviction entered on January 28, 1983 is void ad initio because there is not a valid signature of the prosecutor of Callaway County. The Court orders the Department of Revenue, Drivers License Bureau, to strike the above judgment of conviction from the record of Petitioner and to reinstate said license.
Walsh failed to join the Director of Revenue, a necessary party, in his official capacity as a party defendant. The trial court had no jurisdiction to enter the order. Shepherd v. Department of Revenue, 377 S.W.2d 525 (Mo.App.1964) and Huffman v. Department of Revenue, 523 S.W.2d 107 (Mo.App.1975). Additionally, Walsh did not file a petition for review of loss of driving privileges pursuant to §§ 302.311 & 536.-100, RSMo 1978.
Reversed.
DOWD, C.J., and PUDLOWSKI, J., concur.